¶34 (concurring) — Lewis County should not be allowed to ignore Leon Cummins’ call for medical assistance with absolute impunity simply because the operator failed to say some magic words of assurance. On the contrary, Lewis County has a duty to exercise ordinary care considering all of the circumstances. However, I conclude that there is no evidence that the county, at any time during the incident, breached its duty of care. I therefore concur in result. I write separately because I believe this court continues to confuse and misapply the public duty doctrine.
Chambers, J.
¶35 The modern public duty doctrine ignores Washington’s legislative waiver of sovereign immunity by creating a backdoor version of government immunity unintended by the legislature. It directs this court’s attention away from its proper considerations of policy, foreseeability, and proximate cause in favor of a mechanical test that will inevitably lead us to absurd results. The public duty doctrine undercuts legislative intent, is harmful, and should either be abandoned or restored to its original limited function.
¶36 Although it began its life with a legitimate purpose, the public duty doctrine is now regularly misunderstood and misapplied. Its original function was a focusing tool that helped determine to whom a governmental duty was owed. It was not designed to be the tool that determined the *862actual duty. J&B Dev. Co. v. King County, 100 Wn.2d 299, 303-05, 669 P.2d 468 (1983). Properly, the public duty doctrine is neither a court created general grant of immunity nor a set of specific exceptions to some other existing immunity. Id. at 303-04 (explaining doctrinal differences between the public duty doctrine and sovereign immunity). The doctrine was a judicial creation and has evolved on a case-by-case basis with this court looking only backward, seizing the doctrine and molding it to the facts of whatever case is currently before it. This court has never once laid out an analytical basis for the doctrine, nor ever meaningfully explained why it is applied to some tort actions and not others. This court has never looked with foresight to consider the potential ramifications of its judicial interference with the legislative waiver of sovereign immunity. For these reasons, it is time we reexamined the public duty doctrine, starting with its history.
Early Development of the Public Duty Doctrine in Washington
¶37 The Washington legislature abolished state sovereign immunity in 1961 and extended the abolition to all political subdivisions in 1967:
The state of Washington, whether acting in its governmental or proprietary capacity, shall be liable for damages arising out of its tortious conduct to the same extent as if it were a private person or corporation.
RCW 4.92.090.
All local governmental entities, whether acting in a governmental or proprietary capacity, shall be liable for damages arising out of their tortious conduct... to the same extent as if they were a private person or corporation.
RCW 4.96.010(1).
¶38 By this act, the legislature promised the people of this state that the government and its agents would exercise reasonable care or would be held accountable just like *863any private person or corporation. In our courts of law, every party should be treated equally. It is contrary to fundamental principles of law that one party be granted a special set of rules not afforded to others.
¶39 However, because the business of government can be different from that of a private person or corporation, courts began drawing distinctions between the two. For instance in 1965, this court, following the United States Supreme Court’s decision in Dalehite v. United States, 346 U.S. 15, 73 S. Ct. 956, 97 L. Ed. 1427 (1953), recognized the doctrine of “discretionary immunity” for high-level policy decisions made by the executive branch. Evangelical United Brethren Church of Adna v. State, 67 Wn.2d 246, 253, 407 P.2d 440 (1965).
f 40 The Evangelical case was, in my opinion, correct not only in result but in its articulation of the underlying principles and the appropriate analytical roles of policy, foreseeability, proximate cause, and damages. Sound public policy based upon separation of powers supports quasi-legislative, quasi-judicial, and executive discretionary immunity. Discretionary acts are immune from suit, not merely because federal law originally immunized them but also because, as Justice Robert H. Jackson noted, “it is not a tort for government to govern.” Dalehite, 346 U.S. at 57 (Jackson, J., dissenting) (citing former 28 U.S.C. § 2680). Due respect for coordinate branches of government prevents courts from second-guessing the discretionary decisions of the executive and legislative bodies. But operational decisions and actions implementing policy, should be, and are, subject to objective standards of care and fall outside the scope of discretionary immunity. Cf. id. at 57-60.
f 41 The public duty doctrine primarily began its useful life as a tool to assist courts in determining the intent of legislative bodies when interpreting statutes and codes. Cf. Halvorson v. Dahl, 89 Wn.2d 673, 676-78, 574 P.2d 1190 (1978) (discussing underlying principles; upholding a cause of action against the city of Seattle for inadequate enforce*864ment of fire codes). If a legislative body imposes an enforceable duty upon a government agency, we must still determine the class of persons intended to be protected by the statute or ordinance. Braam v. State, 150 Wn.2d 689, 711-12, 81 P.3d 851 (2003); Bennett v. Hardy, 113 Wn.2d 912, 921, 784 P.2d 1258 (1990). Until this court’s decision in Chambers-Castanes v. King County, 100 Wn.2d 275, 669 P.2d 451 (1983), the principles that would ultimately become known as the public duty doctrine were primarily applied only when the court first found some type of duty annunciated in a statute or code. See, e.g., J&B Dev., 100 Wn.2d 299; Halvorson, 89 Wn.2d 673; Campbell v. City of Bellevue, 85 Wn.2d 1, 530 P.2d 234 (1975). If the court determined the legislative body intended to protect certain individuals or a class of individuals to which the plaintiff belonged, a duty to that plaintiff, of course, attached. See J&B Dev.; Halvorson; Campbell. If however the duty applied to the public in general, then the court turned to such considerations as whether a “special relationship” existed between the plaintiff and the government, often based on something other than the categories established in the statute. E.g., J&B Dev.; Halvorson; Campbell. In other words, before this court’s decision in Chambers-Castanes, no mechanical or rigid rules existed when applying the public duty doctrine as an interpretive tool.
¶42 The very first cases in which this court discussed public duty doctrine principles are illustrative. In Campbell, a dead raccoon was discovered in a stream and the police were called. Campbell, 85 Wn.2d at 3. A neighbor attempted to remove the raccoon and was electrically shocked. Id. It seems that a bare — but live — wire ran through the creek, providing power to a nearby home. Prior to the accident, a city of Bellevue inspector concluded that the “ ‘wiring running [through] the creek is unsafe and constitutes a threat to life. This situation will have to be corrected immediately or the service will be disconnected.’ ” Id. at 3-4. The inspector claimed to have had a conversation with the homeowner but took no corrective action. Id. at 4. *865Subsequently, another neighbor, this time six-year-old Eric Campbell, was playing in the stream and received a paralyzing electrical shock. Id. In Campbell, although this court discussed the public duty doctrine, it neither adopted nor rejected the doctrine, saying simply:
We have no particular quarrel at this time with the general premise on which the cases relied upon by the City stand [e.g., public duty doctrine cases]. Nevertheless, we note that running either explicitly or implicitly through some of the leading cases cited by the City is the thread of an exception to the general rule they espouse, i.e., where a relationship exists or has developed between an injured plaintiff and agents of the municipality creating a duty to perform a mandated act for the benefit of particular persons or class of persons, then tort liability may arise.
Campbell, 85 Wn.2d at 9-10. This court concluded that Bellevue’s own code required the city to disconnect the electrical system until it was brought into compliance.
These requirements were not only designed for the protection of the general public but more particularly for the benefit of those persons or class of persons residing within the ambit of the danger involved, a category into which the plaintiff and his neighbors readily fall.
Id. at 13. We, therefore, found a duty to the class of persons that included the Campbells and held the city liable for its negligent enforcement of its own rules. Id.
¶43 In Halvorson, a city defendant had been dismissed on the grounds that it did not have a tort duty to enforce fire codes. See Halvorson, 89 Wn.2d 673. We reversed. While the court did not use the term “public duty doctrine,” it clearly articulated its underlying principles. Specifically, we considered the fact that the inspection and enforcement of building codes existed for the “ ‘welfare of the occupants of such buildings.’ ” Halvorson, 89 Wn.2d at 677 (quoting former Seattle Housing Code 27.04.020). Therefore, the court found a duty was owed to those who lived in the buildings. The court also noted that if the ordinance was enacted for purposes of public safety or the general welfare, *866then the duty was not enforceable in tort by any one particular individual. Halvorson, 89 Wn.2d at 676 (citing Duran v. City of Tucson, 20 Ariz. App. 22, 509 P.2d 1059 (1973); Hoffert v. Owatonna Inn Towne Motel, Inc., 293 Minn. 220, 199 N.W.2d 158 (1972); Stigler v. City of Chi., 48 Ill. 2d 20, 268 N.E.2d 26 (1971)). These later Washington cases are sometimes collectively referred to as the “public duty” cases because courts, in interpreting individual statutes or ordinances, often found that no particular person or class of persons was intended to be protected. See, e.g., Michael Tardif & Rob McKenna, Washington State’s 45-Year Experiment in Government Liability, 29 Seattle U. L. Rev. 1, 48 n.290 (2005).
¶44 In J&B Development, this court interpreted former King County Code 21.48.110 and clearly embraced the public duty doctrine as a way of analyzing when the government might be liable for its tortious conduct “ ‘to the same extent as if they were a private person or corporation.’ ” J&B Dev., 100 Wn.2d at 304 (quoting former RCW 4.96.010 (1967)). The J&B Development court pointed out that many acts of government are unique to government, such as the registration of voters. Id. at 305. The court did not discuss the specific language of the King County Code in question, but concluded that where there was a “general nebulous duty,” the special relationship rule becomes a mechanism for focusing upon whether a duty is actually owed to an individual claimant rather than the public at large. Id. The J&B Development court then correctly found that a special relationship existed between the county and the property owner who had relied upon the building department’s representations that he could build upon the property. Id. at 306-08. Again, nothing in J&B Development went to the existence of a duty, but merely to whom the duty applied.
¶45 As can be seen, the public duty doctrine in its early incarnation served as a focusing tool for the court in narrow circumstances. But that was about to change. Unfortunately, in one fell judicial swoop, one poorly analyzed case, *867Chambers-Castanes, 100 Wn.2d 275, greatly confused the doctrine. But before discussing Chambers-Castanes, the origin for the ultimate source of the confusion, it is necessary to discuss the importance of “special relationships” in relation to tort law.
The Different Meanings of “Special Relationship”
¶46 The English language has many terms that have more than one meaning. The term “special treatment” is just one example of the many terms that have different meanings depending on context.9 Within the legal realm, the term “special relationship” also has different meanings depending on the context. The proper legal meaning of this term is critical given that special relationships are often the foundation of the duty giving rise to the tort claim.
¶47 Some torts, for example, those involving the failure to rescue or warn after a gratuitous promise to do so, require some type of representation, either express or implied, by the promisor to the promisee or a third party, to create a special relationship. See generally Brown v. MacPherson’s, Inc., 86 Wn.2d 293, 299, 545 P.2d 13 (1975); Jay v. Walla Walla Coll., 53 Wn.2d 590, 595, 335 P.2d 458 (1959); French v. Chase, 48 Wn.2d 825, 830, 297 P.2d 235 (1956); William L. Prosser, Handbook of the Law of Torts § 56 (4th ed. 1971). The failure to do what is gratuitously promised, followed by injury stemming from the failure, is the very essence of these types of torts. See Restatement (Second) of Torts § 324 (1965). In this context, the assurances made by the promisor both create the relationship as well as define the duty, that is, if the promisor fails to do what he promised to the detriment of the promisee, the *868duty has necessarily been breached. Importantly, the duty is limited to what is promised. The promise both creates and limits the duty.
f 48 Traditionally, the term “special relationship” has had a completely different meaning when used in the context of the public duty doctrine. See, e.g., Bishop v. Miche, 137 Wn.2d 518, 524, 973 P.2d 465 (1999). Under the doctrine, the underlying duty is created either by statute or by common law and is either broad or nebulous. See Dalehite, 346 U.S. 15. Often, the underlying duty can be said to be owed to the public at large, like the duty of the legislature to obey its own rules in setting the date for adjournment or the duty of a city council to enact nonvague ordinances. These are duties owed to the public as a whole; the breach of which is not actionable in tort by an individual.
¶49 But in the context of the public duty doctrine, a duty is assumed and the “special relationship” is properly used as a focusing tool to determine to whom that duty is owed. Babcock v. Mason County Fire Dist. No. 6, 144 Wn.2d 774, 786, 30 P.3d 1261 (2001) (quoting Taylor v. Stevens County, 111 Wn.2d 159, 166, 759 P.2d 447 (1988)). Special relationships that focus the government’s duty to an individual person may be created either expressly or impliedly. Chambers-Castanes, 100 Wn.2d at 286. If the relationship is based upon representations, the specifics of the representations are generally immaterial because the assurances do not create, define, or limit the duty because the duty has already been established and is defined by statute or common law.
The Origin of the Confusion: Chambers-Castanes
¶50 Chambers-Castanes involved, like the case before us, a 911 emergency call. Unlike the case before us, in Chambers-Castanes the call requested police assistance instead of medical assistance. It was also a case of first impression, as this court up until that time had not consid*869ered government’s duty within the context of a 911 call for police assistance.
¶51 In Chambers-Castanes, the plaintiffs, husband and wife, were driving through Woodinville during rush hour. Chambers-Castanes, 100 Wn.2d at 278. Unknown men stopped their pickup truck ahead of Chambers-Castanes, got their attention, and assaulted them. Id. at 278. Subsequent to the attack, the assailants drove off and then left the immediate area on foot. Id. Police received numerous calls about the incident but did not respond for an hour and a half. Id. at 280. At one point, the 911 operator told the caller that an officer had been dispatched. Id. None had.
¶52 The plaintiffs brought suit against the county, primarily relying on a claim that mirrored the rescue doctrine. Specifically, Chambers-Castanes claimed that “foreseeable reliance on governmental representations creates a special relationship duty.” Chambers-Castanes, Reply Br. of Appellants at 9; see also United States v. DeVane, 306 F.2d 182 (5th Cir. 1962) (holding that the representations and foreseeable reliance on those representations created a relationship-based duty); United States v. Gavagan, 280 F.2d 319 (5th Cir. 1960) (same); Indian Towing Co. v. United States, 350 U.S. 61, 76 S. Ct. 122, 100 L. Ed. 48 (1955) (same). The trial court granted the county’s motion for summary judgment on several grounds, including the public duty doctrine. Chambers-Castanes, 100 Wn.2d at 277. This court reversed in part.
¶53 Relevantly, the Chambers-Castanes court discussed duty and “special relationship,” unfortunately commingling the two meanings of “special relationship” as I have briefly outlined above. The court relied upon the duty to rescue and the duty to warn, as well as various public duty doctrine cases. Although it appears the court understood the differ*870ence in the terms it used, it unfortunately did not matter to the court’s end result in that case.10
¶[54 The holding of Chambers-Castanes with respect to police response to 911 calls is clear enough:
[A]n actionable duty to provide police services will arise if, (1) there is some form of privity between the police department and the victim that sets the victim apart from the general public and (2) there are explicit assurances of protection that give rise to reliance on the part of the victim.
Chambers-Castanes, 100 Wn.2d at 286 (citing City of Tampa v. Davis, 226 So. 2d 450, 454 (Fla. Dist. Ct. App. 1969); Sapp v. City of Tallahassee, 348 So. 2d 363, 365-66 (Fla. Dist. Ct. App. 1977); Warren v. District of Columbia, 444 A.2d 1, 10 (D.C. 1981) (Kelly, J., concurring in part and dissenting in part)).
¶55 The Chambers-Castanes court explicitly held, “the assurances need not always be specifically averred, as some relationships carry the implicit character of assurance.” Chambers-Castanes, 100 Wn.2d at 286; see generally Halvorson, 89 Wn.2d 673; Campbell, 85 Wn.2d 1.
¶56 At common law, the police did not have a duty to respond to citizen calls. Before Chambers-Castanes, this state recognized neither a statutory nor common law duty applicable to 911 calls for police assistance. In essence, the court in Chambers-Castanes simultaneously recognized a new tort while creating a duty to respond to 911 calls for police assistance based upon the common law rescue doctrine principles annunciated in the opinion.
*871¶57 Unfortunately, we have continued to develop this “tort,” as if it were based upon the public duty doctrine, to a point where each subsequent case compounds the confusion established in the previous one. For instance, some of our cases hold that before the State has a duty enforceable in tort law, the plaintiff must demonstrate that the police (or the operators responding to the 911 call) made unequivocal, express assurances that the plaintiff relied upon to his or her detriment. See Babcock, 144 Wn.2d at 789; Beal v. City of Seattle, 134 Wn.2d 769, 785, 954 P.2d 237 (1998); Meaney v. Dodd, 111 Wn.2d 174, 179-80, 759 P.2d 455 (1988). In contrast, other cases, most notably Chambers-Castanes, 100 Wn.2d at 286, hold that there need not always be express assurances because a duty of care is implicit in certain relationships. As developed, this state’s judicially created “tort” based upon 911 calls for police assistance is nothing more than the rescue doctrine masked in the guise of the public duty doctrine.
¶58 We continue to confuse the “special relationship” exception of the public duty doctrine with the special relationship that creates a duty of care enforceable in tort. As previously stated, while these terms are related, they are analytically distinct concepts. By blurring the two concepts, we run the risk that statutory governmental duties will be limited to circumstances where express assurances are given, or we risk that representations will be used to limit statutory or common law duties owed by the government. If this happens, then courts, of course, will be granting limited immunities to government. Further, if courts require rescue doctrine type assurances as an element to the public duty doctrine “focusing tool” in determining to whom a government duty is owed, absurd results will follow. Because the liability of private persons and corporations is premised upon foreseeability, not assurances, we will not be treating governments “to the same extent as if it were a private person or corporation,” as required by statutory mandate. RCW 4.92.090.
*872911 Calls for Medical Treatment
¶59 The policy consideration for calls for medical treatment is fundamentally different from a request for police assistance. See Harris v. Kreutzer, 271 Va. 188, 198, 624 S.E.2d 24 (2006). Importantly, these are not functions unique to government. Hospitals, ambulance services, private persons, and corporations respond to such calls. In fact, the state legislature has, by implication, conceded by statute that emergency medical assistance is primarily a function of private entities. See RCW 35.21.766. Thus, given that emergency medical assistance is not a unique function of government, when government decides to handle requests for emergency care, it should be held liable for damages for its tortious conduct in the same way as a private person or corporation.
f 60 Imagine for a moment a man who lives two blocks from a hospital. He suffers a heart attack and calls the hospital four times and each time is told, “I will tell the doctor.” But each time the operator informs the doctor of the call, the doctor does nothing because, at the time of the call, the doctor is drunk. Would we someday hold that neither the hospital nor the doctor had any duty to the man because no unequivocal express assurance of help was given? Of course, such holding would be absurd, but under the law as it now exists, such a holding is a distinct possibility.
¶61 People “are trained, almost from birth, that we should telephone 911 to summon help in the event of a medical emergency.” Jeffery D. Hickman, Note, It’s Time to Call 911 for Government Immunity, 43 Case W. Res. L. Rev. 1067, 1067 (1993) (footnote omitted). In addition, virtually all first aid courses instruct students to call 911. Indeed, although medical services dispatched by 911 operators are largely privately run, individuals experiencing emergencies are discouraged from calling such services directly. Id. at 1087 (noting that “telephone directories direct callers to dial 911 for emergency assistance”).
*873¶62 In this case, Mr. Cummins had no option but to call 911 for an ambulance. If he had called his doctor or a private ambulance directly, he would have been directed to call 911. See Lewis County Website, http://www.co.lewis.wa.us/ publicworks/LC_E911_FAQ.htm (last visited May 2, 2006) (directing individuals to call 911 when “emergency medical assistance” is needed).
¶63 There is little doubt that the 911 system is very good, and there is a reasonable public perception that calling 911 is significantly preferable to seeking other sources of assistance. Further, there is a perception that the response will be prompt. The government itself has created these perceptions. In my view, a promise of a prompt response to 911 calls for emergency medical assistance can be implied from all of the circumstances, regardless of whether any express assurances are communicated. Requiring an express assurance in every case is the moral equivalent of allowing malpractice suits against a doctor, lawyer, or architect for negligence only when the professional promises a successful outcome. That is not consistent with the waiver of sovereign immunity. Again, the majority has, in my view, impermissibly granted government a special set of rules not afforded to others.
¶64 This court should analyze 911 calls for medical emergencies based not upon confused mechanical application of the public duty doctrine but upon policy considerations, foreseeability, and proximate cause. A government entity that encourages people to call it for medical emergencies should be liable for the foreseeable consequences proximately caused by its failure to exercise ordinary care. Contrary to some concerns, application of traditional tort principles will not open Pandora’s box and release dread evils upon an innocent world. In fact, government should be accountable for its actions just as a private party is held accountable. Accountability encourages competency.
¶65 Under the facts of this case, the call by Mr. Cummins to the Lewis County Emergency Dispatch Call Center saying, “1018 ‘E’ Street, a heart attack,” was sufficient to *874create a duty on the county to exercise ordinary care under the circumstances. Clerk’s Papers at 343-44. However, the public duty doctrine, in my view, is not implicated because we are not analyzing a duty unique to government. In other words, in this case, we need not utilize the public duty doctrine as a tool to determine to whom a statutory duty is owed. The absurdity of the doctrine and its analytical framework comes to light when applied even to the facts of this case. Could Lewis County ignore Mr. Cummins’ call with impunity merely because the operator did not say some magic words of assurance as defined by our case law? The answer to that question should be a resounding no!
¶66 But the county did not ignore the call. I concur with the majority in result because, utilizing traditional tort principles, no rational jury could find that the county breached its duty to exercise ordinary care under the circumstances. On the contrary, the county’s response was well within ordinary care. The 911 enhanced system indicated that the call was made from a pay phone instead of 1018 “E” Street. The 911 call preceding the “heart attack” call was a prank call from the same pay phone. The operator immediately tried to call the number she was given by the enhanced 911 system, which was the pay phone, while another operator called the 1018 “E” Street address. There was no answer at the pay phone and there was a recorded message at 1018 “E” Street. The operator then dispatched a Centraba police officer to both addresses. An 11-year-old boy admitted to the police officer that he had made a false “heart attack” call from the pay phone.
f 67 Accordingly, I concur with the majority that the trial court did not err in granting summary judgment.
C. Johnson and Sanders, JJ., concur with Chambers, J.

 For example, consider these two uses of the term. “Everyone gets special treatment at [the] Halekulani [Hotel] — guests are .. . welcomed with chocolates and in-room registration.” Expedia.com Special Promotion, http://expedia.com/ daily/deals/where-the-stars-stay/default.asp (last visited May 2, 2006). It can also be “a euphemism for brutal cruelty often implying torture or death. The Nazis referred certain offenders, especially resistance members and leaders for ‘special treatment.’ ” Definitions & Glossary for Shoah or Holocaust Education, http:// www.shoaheducation.com/definitions.html (last visited May 2, 2006).


 For example, footnote 3 reveals that the court was relying, to a certain extent, on the rescue exception:
We have also recognized an exception arising in situations where a governmental entity or its agent undertakes a duty to aid or warn a person in danger and fails to exercise reasonable care, and the offer to render aid is relied upon by either the person to whom the aid is to be rendered or by another who, as a result of the promise, refrains from acting on the victim’s behalf. Under this exception, commonly referred to as the rescue doctrine, the governmental entity may be liable even if the agent acts gratuitously or beyond his or her statutory authority.
Chambers-Castanes, 100 Wn.2d at 285 n.3.